Case 3:19-cv-00458-JLS-NLS Document 12 Filed 04/04/19 PageID.123 Page 1 of 3



 1    Christopher S. Morris, Esq., SBN 163188
      cmorris@morrislawfirmapc.com
 2    MORRIS LAW FIRM, APC
      501 West Broadway, Suite 1480
 3    San Diego, CA 92101
      Telephone: (619) 826-8060
 4    Facsimile: (619) 826-8065
 5    Attorneys for Plaintiffs
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11    ZEETOGROUP, LLC; TIBRIO, LLC, Case No. 19cv0458-JLS-NLS
12                                Plaintiffs,   NOTICE OF MOTION FOR
                                                TEMPORARY RESTRAINING
13          v.                                  ORDER AND PRELIMINARY
                                                INJUNCTION
14    NICHOLAS FIORENTINO, an
      individual; SABIHA TUDESCO, an            Date:       May 2, 2019
15    individual; INTERNET THINGS,              Time:       1:30 p.m.
      LLC; SIMPLY SWEEPS, LLC;                  Dept.:      4D
16    CREDIREADY, LLC; TWO                      Judge:      Hon. Janis L. Sammartino
      MINUTE MEDIA TOPICS, LLC; and
17    DOES 1-100, inclusive,
18                               Defendants.
19

20         TO DEFENDANTS AND HIS/HER ATTORNEYS OF RECORD:
21         PLEASE TAKE NOTICE THAT at May 2, 2019, at 1:30p.m., or soon
22   thereafter as counsel may be heard, in the courtroom of the Honorable Judge Janis
23   L. Sammartino, located at Edward J. Schwartz United States Courthouse 221 West
24   Broadway San Diego, CA 92101, Courtroom 4D, Plaintiffs will move for an order
25   for a temporary restraining order and preliminary injunction pursuant to Federal
26   Rules of Civil Procedure, rule 65 restraining Defendants and their officers, agents,
27   servants, employees and attorneys, and all those in active concert or participation
28   with you or them from contacting or conducting any business with:
                                                1
      NOTICE OF MOTION FOR TRO                                        19cv0458-JLS-NLS
Case 3:19-cv-00458-JLS-NLS Document 12 Filed 04/04/19 PageID.124 Page 2 of 3



 1
              1.      Net60, Inc.
 2
              2.      Digital Branding, LLC
 3
              3.      Citadel Marketing Group
 4
              4.      Carefree Health Services, Inc.
 5
              5.      Main Street Direct, LLC
 6
              6.      Peak Performance Partners, Inc.
 7
              7.      KPNetwork, LLC
 8
              8.      ArcaMax Publishing, Inc.
 9
              9.      Quantum 3 Media, LLC
10
              10.     Bear Network, LLC
11
              11.     Little Brook Media
12
              12.     BirdDog Media, LLC
13
              13.     Crisp Marketing, LLC
14
              14.     Puzz.com LLC
15
              15.     Power Source Marketing LLC
16
              16.     Metrix Holdings, LLC
17
              17.     SBG Media, Inc.
18
              18.     American Wellness & Medical Supplies
19
              19.     DMi Partners, Inc.
20
              20.     Trusted Medical Group
21
              21.     FlatIron Media, LLC
22
              22.     Prizm Media, Inc. (Homecareleads.com)
23
              23.     Fluent, Inc.
24
              24.     Quality Health, Inc./Sharecare, Inc.
25
              25.     AdPrime Media Inc.
26
              26.     Ifficient
27
              27.     Engage Logic, Inc.
28
                                              2
      NOTICE OF MOTION FOR TRO                                 19cv0458-JLS-NLS
Case 3:19-cv-00458-JLS-NLS Document 12 Filed 04/04/19 PageID.125 Page 3 of 3



 1
               28.       Digital Media Solutions Group/Forte Media/W4
 2
               29.       Frischman Enterprises, Inc.
 3
               30.       Zeta Interactive Corp
 4
               31.       Aramis Interactive LLC
 5
               32.       Epsilon Data Management, LLC
 6
               33.       What If Holdings LLC/All Inbox
 7
               34.       Optimal Fusion, Inc.
 8
               35.       NetSpend Corporation
 9
               36.       Tiburon Media Group
10
               37.       Publishers Clearing House
11
               38.       Rex Direct Net, Inc.
12
               39.       Direct Media Partners
13

14         This motion will be made on the ground that immediate and irreparable
15   injury will result to Plaintiffs unless the activities described above are enjoined
16   pending trial of this action, and will be based on this Notice of Motion and Motion,
17   the accompanying Memorandum of Points and Authorities, and the declarations of
18   Stephan Goss and Shayne Cardwell attached hereto.
19
                                             Respectfully submitted,
20
                                             MORRIS LAW FIRM, APC
21

22   Dated: April 4, 2019                    s/ Christopher S. Morris    _________
                                             Christopher S. Morris, Esq.
23                                           cmorris@morrislawfirmapc.com
                                             Attorneys for Plaintiffs
24

25

26

27

28
                                                 3
      NOTICE OF MOTION FOR TRO                                          19cv0458-JLS-NLS
